        Case 4:16-cv-07387-JSW Document 80 Filed 11/14/19 Page 1 of 3



CALLAGY LAW
Michael J. Smikun, Esq. (Pro Hac Vice Application Pending)
650 From Road, Suite 565
Paramus, NJ 07652
Telephone: (201) 261-1700
Facsimile: (201) 549-8408
E-mail: msmikun@callagylaw.com

PUTTERMAN YU LLP
Constance J. Yu, Esq. (SBN 182704)
345 California Street, Suite 1160
San Francisco, CA 94104-2626
Telephone: (415) 839-8779
Facsimile: (415) 737-1363
E-mail: cyu@plylaw.com

Attorneys from Plaintiffs Parkridge Limited and Mabel Mak

                        UNITED STATES DISTRICT COURT

                    NORTHERN DISTRICT OF CALIFORNIA

On Behalf of PARKRIDGE LIMITED, a
Hong Kong corporation, by Mabel Mak, and    No. 4:16-cv-07387-JSW
MABEL MAK, an individual,
                                           APPLICATION OF ATTORNEY FOR
                   Plaintiffs,             ADMISSION TO PRACTICE PRO HAC
                   v.                      VICE PURSUANT TO CIVIL LOCAL
                                           RULE 11-3

INDYZEN, INC., a California corporation,
and PRAVEEN NARRA KUMAR, an
individual;
                   Defendants.
Case 4:16-cv-07387-JSW Document 80 Filed 11/14/19 Page 2 of 3
Case 4:16-cv-07387-JSW Document 80 Filed 11/14/19 Page 3 of 3
